Dear Secretary Carnahan:
This opinion letter responds to your request dated June 2, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Marc Ellinger regarding a proposed constitutional amendment to amend Chapter 149, RSMo. The proposed summary statement is as follows:
  Shall Missouri law be amended to require an additional tax of $1.00 on each package of twenty cigarettes produced by certain tobacco product manufacturers, which tax shall be paid by wholesalers and used solely for tobacco education and cessation programs and for enforcement and administration of the Master Settlement Agreement by the Missouri Attorney General?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         CHRIS KOSTER Attorney General *Page 1